Name: Commission Implementing Directive 2014/37/EU of 27Ã February 2014 amending Council Directive 91/671/EEC relating to the compulsory use of safety belts and child restraint systems in vehicles
 Type: Directive_IMPL
 Subject Matter: organisation of transport;  technology and technical regulations;  demography and population
 Date Published: 2014-02-28

 28.2.2014 EN Official Journal of the European Union L 59/32 COMMISSION IMPLEMENTING DIRECTIVE 2014/37/EU of 27 February 2014 amending Council Directive 91/671/EEC relating to the compulsory use of safety belts and child restraint systems in vehicles THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/671/EEC relating to the compulsory use of safety belts and child restraint systems in vehicles (1), and in particular Article 7a thereof, Whereas: (1) On 24 March 1998, the European Community acceded to the Agreement of the United Nations Economic Commission for Europe (UNECE) concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (hereinafter referred to as the Revised 1958 Agreement), in accordance with Council Decision 97/836/EC (2). (2) In accordance with paragraph 1 of Annex II to Decision 97/836/EC, the technical requirements of UNECE Regulations under the Revised 1958 Agreement become alternatives to the technical annexes to the relevant separate Union Directives where the latter possess the same scope and where for the UNECE Regulations separate Union Directives exist. However, the additional provisions of Directives, such as those concerning fitting requirements or the approval procedure, remain in force. (3) A new UNECE Regulation on uniform provisions concerning the approval of Enhanced Child Restraint Systems used on board of motor vehicles (hereinafter referred to as Regulation 129) was established and adopted under the auspices of the UNECE. (4) Regulation 129 entered into force on 9 July 2013 as an annex to the Revised 1958 Agreement. (5) The standardised requirements of Regulation 129 constitute alternative enhanced requirements in relation to those established under Regulation 44 on uniform provisions concerning the approval of restraining devices for child occupants of power-driven vehicles (Child restraint systems) (3) and reflect technical progress in several aspects of child restraint systems such as tests for side impacts, the rear facing position of children up to 15 months, compatibility with different vehicles, test dummies and test benches and adaptability to various child sizes; (6) As Directive 91/671/EEC lays down requirements for the approval and compulsory use of child restraint systems in motor vehicles within the Union, it should therefore be amended in order to include the use of child restraint systems approved according to the technical requirements of Regulation 129. (7) The measures provided for in this Directive are in accordance with the opinion of the Committee established in accordance with Article 7b of Directive 91/671/ECC, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 2 of Directive 91/671/EEC is amended as follows: (1) point 1(a)(i) shall be replaced by the following: (i) for M1, N1, N2 and N3 vehicles, Member States shall require that all occupants of vehicles in use shall use the safety systems provided. Children less than 150 cm in height occupying M1, N1, N2 and N3 vehicles fitted with safety systems shall be restrained by an integral or non-integral child-restraint system, within the meaning of Article 1(4)(a) and (b), which is suitable for the child's physical features in accordance with:  classification provided for in Article 1(3), for child restraint systems approved in accordance with point (c)(i) of this paragraph;  the size range and maximum occupant mass for which the child restraint system is intended, as indicated by the manufacturer, for child restraint systems approved in accordance with point (c)(ii) of this paragraph. In M1, N1, N2 and N3 vehicles that are not fitted with safety systems:  children under three years of age may not be transported,  without prejudice to point (ii), children aged three and over and less than 150 cm in height shall occupy a seat other than a front seat; (2) point 1(c) shall be replaced by the following: (c) where a child-restraint system is used, it shall be approved to the standards of: i) UNECE Regulation 44/03 or Directive 77/541/EEC or ii) UNECE Regulation 129; or any subsequent adaptation thereto. The child restraint system shall be installed in accordance with fitting information (e.g. instruction manual, leaflet or electronic publication) provided by the manufacturer of the child restraint system declaring in what manner and in which vehicle types the system may be safely used. Article 2 1. Member States shall adopt and publish the laws, regulations and administrative provisions necessary to comply with this Directive six months after its entry into force at the latest. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 27 February 2014. For the Commission, On behalf of the President, Siim KALLAS Vice-President (1) OJ L 373, 31.12.1991, p. 26. (2) Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (OJ L 346, 17.12.1997, p. 78). (3) OJ L 306, 23.11.2007, p. 1.